United States Court of Appeals
                    For the First Circuit



No. 15-1543

                         NICOLE LANG,

                     Plaintiff, Appellant,

                                v.

                  WAL-MART STORES EAST, L.P.,

                     Defendant, Appellee.



                         ERRATA SHEET

          The opinion for this Court issued March 2, 2016 is
amended as follows:

          On page 4, line 19:   change "All and all" to "All in
all"




                                1